Case 4:19-cr-00160-SDJ-KPJ Document 205 Filed 05/08/20 Page 1 of 2 PageID #: 621



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  UNITED STATES OF AMERICA                       §
                                                 §
  v.                                             §          No. 4:19CR160
                                                 §          Judge Jordan
  JONATHAN CHAVEZ (10)                           §

                             ELEMENTS OF THE OFFENSE

        You are charged in Count Two of the Second Superseding Indictment with a

 violation of 21 U.S.C. § 846, Conspiracy to Possess with the Intent to Manufacture and

 Distribute a mixture or substance containing a detectable amount of methamphetamine.

 The essential elements which must be proved beyond a reasonable doubt in order to

 establish a violation of that section are:

        1.      That you and one or more persons, in some way or manner made an

 agreement to commit the crime charged in the Second Superseding Indictment, that is, to

 possess with intent to manufacture and distribute 500 grams or more of a mixture or

 substance containing a detectable amount of methamphetamine or 50 grams or more of

 methamphetamine (actual);

        2.      That you knew the unlawful purpose of the agreement;

        3.      That you joined in the agreement willfully, that is, with the intent to further

 its unlawful purpose; and

        4.      That the overall scope of the conspiracy involved 500 grams or more of a

 mixture or substance containing a detectable amount of methamphetamine or 50 grams or

 more of methamphetamine (actual).

 Elements – Page 1
Case 4:19-cr-00160-SDJ-KPJ Document 205 Filed 05/08/20 Page 2 of 2 PageID #: 622



        5.      That you knew or reasonably should have known that the scope of the

 conspiracy involved 500 grams or more of a mixture or substance containing a detectable

 amount of methamphetamine or 50 grams or more of methamphetamine (actual).


                                                   Respectfully submitted,

                                                   JOSEPH D. BROWN
                                                   United States Attorney

                                                   ___/s/__________________________
                                                   ERNEST GONZALEZ
                                                   Assistant United States Attorney
                                                   Texas Bar No. 00789318
                                                   101 E. Park Blvd., Suite 500
                                                   Plano, Texas 75074
                                                   (972) 509-1201
                                                   (972) 509-1209 (fax)
                                                   Ernest.Gonzalez@usdoj.gov

                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed via electronic filing to
 defense counsel on May 8, 2020.

                                                   ___/s/__________________________
                                                   ERNEST GONZALEZ




 Elements – Page 2
